Title: From George Washington to Thomas Bedwell, 7 June 1786
From: Washington, George
To: Bedwell, Thomas



Sir,
Mo[un]t Vernon 7th June 1786

Your letter of the 27th ulto with the patterns enclosed, I have received. I am sorry for the misfortunes which you have met with in the course of your business, & heartily wish that your future attempts to carry on any useful manufactory, may succeed; but I think Sir, that it would be presumption in me to recommend to any Gentleman in the State of South Carolina, a person from Philada with whom I have no acquaintance, and of whose abilities in his business I have not a complete knowledge.

I might with more propriety, venture to do it in my neighbourhood, or in this State, than in South Carolina; but even here, I should not feel myself perfectly justified in doing it. Letters from some Gentlemen in Philadelphia to their friends in So. Carolina would, in my opinion, be more suitable, & have their proper effect. You will have my best wishes for the success of any attempt that may prove useful & beneficial to the Country. I am Sir, &c.

Go: Washington

